DAUKSCH, Judge.
Defendant appeals judgments and sentences rendered in two lower court cases, but the only issue on appeal concerns a seven-year sentence imposed for a third degree felony. Defendant claims that this sentence exceeds the statutory maximum incarceration of five years. See § 775.-082(3)(d), Fla.Stat. (1991).
It appears from the record that defendant was sentenced as a habitual felony offender for the third degree felony, a burglary offense. The statutory maximum penalty for a third degree felony is en-hanc jd under the habitual offender statute to ten years incarceration. See 775.-084(4)(a)3, Fla.Stat. (1991). The lower court adjudicated defendant a habitual felony offender for the burglary offense at sentencing, and the original written sentence reflected that action. The court subsequently entered an amended judgment and sentence and left the habitual offender box blank. However, this omission appears to be inadvertent, as nothing in the record indicates that the court intended to vacate the habitual offender adjudication. We therefore correct this oversight by noting the habitual offender designation with regard to the burglary sentence, and affirm the appealed judgments and sentences.
AFFIRMED.
W. SHARP and PETERSON, JJ., concur.